Exhibit 10.1
AMENDMENT NO. 1 TO CREDIT AGREEMENT
     This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of
May 29, 2009, is entered into by and among RPM International Inc., a Delaware
corporation (the “Company”), RPM LUX HOLDCO S.A. R.L., a limited liability
company formed under the laws of Luxembourg (“RPM LUX”), RPOW UK LIMITED, a
limited liability company formed under the laws of England and Wales
(“RPOW-UK”), RPM EUROPE HOLDCO B.V., a limited liability company formed under
the laws of The Netherlands (“RPM Europe”), RPM CANADA, a general partnership
registered under the laws of the Province of Ontario (“RPM Canada”), TREMCO
ILLBRUCK PRODUCTION LIMITED, a limited liability company formed under the laws
of England and Wales (“Tremco illbruck”), and RPM CANADA COMPANY, an unlimited
company formed under the laws of Nova Scotia (“RPM Canada Company” and together
with the Company, RPM LUX, RPOW-UK, RPM Europe, RPM Canada and Tremco illbruck,
collectively, the “Borrowers”), the Lenders, as defined in the Credit Agreement
(defined below), signatory hereto, NATIONAL CITY BANK, as Administrative Agent,
as defined in the Credit Agreement, and KEYBANK NATIONAL ASSOCIATION, as
Syndication Agent, as defined in the Credit Agreement.
RECITALS:
     A. The Borrowers, the Lenders, the Administrative Agent and the Syndication
Agent are parties to that certain Credit Agreement, dated as of December 29,
2006 (the “Credit Agreement”).
     B. The Borrowers have requested that the Administrative Agent and the
Lenders agree to amend certain provisions of the Credit Agreement as set forth
herein.
     C. The Administrative Agent and the Lenders signatory hereto are willing to
agree to such amendments pursuant to the terms and subject to the conditions set
forth herein.
AGREEMENT:
     In consideration of the premises and the mutual covenants herein and for
other valuable consideration, the parties hereto agree as follows:
     SECTION 1. DEFINITIONS.
     Unless otherwise defined herein, each capitalized term used in this
Amendment and not defined herein shall have such meaning ascribed to it in the
Credit Agreement.
     SECTION 2. AMENDMENTS.
     2.1 Amendments to Definitions. The definitions of “Applicable Facility Fee
Rate”, “Applicable Margin”, “Base Rate” and “EBITDA” contained in Section 1.01
of the Credit Agreement are hereby amended and restated as follows:

 



--------------------------------------------------------------------------------



 



     “Applicable Facility Fee Rate” means, on any date of determination, a rate
that is determined based upon the S&P Rating, the Moody’s Rating or the Fitch
Rating, as follows:

                          Applicable S&P Rating   Moody’s Rating   Fitch Rating
  Facility Fee Rate
A– or higher
  A3 or higher   A– or higher   25.0 basis points
BBB+
  Baa1   BBB+   37.5 basis points
BBB
  Baa2   BBB   37.5 basis points
BBB–
  Baa3   BBB–   37.5 basis points
BB+
  Ba1   BB+   50.0 basis points
Lower than BB+
  Lower than Ba1   Lower than BB+   75.0 basis points

If at any time each Rating Agency issues a different rating or two Rating
Agencies issue the same rating which is different than the other Rating Agency,
then the Applicable Facility Fee Rate shall be determined based on the highest
rating at such time; provided, however, that if the highest such rating is two
or more levels above the lowest such rating, then the Applicable Facility Fee
Rate shall be determined based on the intermediate rating at such time. If there
is no S&P Rating and Fitch Rating, then the Applicable Facility Fee Rate shall
be determined based on the Moody’s Rating. If there is no Moody’s Rating and
Fitch Rating, then the Applicable Facility Fee Rate shall be determined based on
the S&P Rating. If at any time only two Rating Agencies issue a rating and there
is a difference of two or more rating levels between such Rating Agencies, then
the Applicable Facility Fee Rate shall be determined based on the intermediate
rating levels at the midpoint between the ratings issued by such Rating Agencies
at such time or, if there is no midpoint, based on the higher intermediate
level. If there is (i) no Moody’s Rating and S&P Rating or (ii) no S&P Rating,
Moody’s Rating and Fitch Rating, the Applicable Facility Fee Rate will be
determined by the Lenders (with the Applicable Facility Fee Rate in effect prior
to the determination of the Lenders being the same as the Applicable Facility
Fee Rate in effect at the time such ratings ceased to be in effect), but shall
not be higher than the highest rate per annum indicated therefor in the above
table. The S&P Rating, Moody’s Rating and Fitch Rating in effect on any date for
purposes of determining the Applicable Facility Fee Rate shall be that S&P
Rating, Moody’s Rating and Fitch Rating in effect at the close of business on
such date. Each change in the Applicable Facility Fee Rate resulting from a
publicly announced change in the S&P Rating, the Fitch Rating and/or the Moody’s
Rating shall be effective during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next change.
     “Applicable Margin” means, on any date of determination, a rate that is
determined, based upon the S&P Rating, the Moody’s Rating or the Fitch Rating,
as follows:

-2-



--------------------------------------------------------------------------------



 



                                  Applicable Margin             Applicable
Margin   for Base Rate/ S&P           for Fixed Rate   Canadian Base Rate Rating
  Moody’s Rating   Fitch Rating   Loans   Loans
A– or higher
  A3 or higher   A– or higher   125.0 basis points   25.0 basis points
BBB+
  Baa1   BBB+   162.5 basis points   62.5 basis points
BBB
  Baa2   BBB   187.5 basis points   87.5 basis points
BBB–
  Baa3   BBB–   212.5 basis points   112.5 basis points
BB+
  BBa1   BB+   300.0 basis points   200.0 basis points
Lower than BB+
  Lower than Ba1   Lower than BB+   375.0 basis points   275.0 basis points

If at any time each Rating Agency issues a different rating or two Rating
Agencies issue the same rating which is different than the other Rating Agency,
then the Applicable Margin shall be determined based on the highest rating at
such time; provided, however, that if the highest such rating is two or more
levels above the lowest such rating, then the Applicable Margin shall be
determined based on the intermediate rating at such time. If there is no S&P
Rating and Fitch Rating, then the Applicable Margin shall be determined based on
the Moody’s Rating. If there is no Moody’s Rating and Fitch Rating, then the
Applicable Margin shall be determined based on the S&P Rating. If at any time
only two Rating Agencies issue a rating and there is a difference of two or more
rating levels between such Rating Agencies, then the Applicable Margin shall be
determined based on the intermediate rating levels at the midpoint between the
ratings issued by such Rating Agencies at such time or, if there is no midpoint,
based on the higher intermediate level. If there is (i) no Moody’s Rating and
S&P Rating or (ii) no S&P Rating, Moody’s Rating and Fitch Rating, the
Applicable Margin will be determined by the Lenders (with the Applicable Margin
in effect prior to the determination by the Lenders being the same as the
Applicable Margin in effect at the time such ratings ceased to be in effect),
but shall not be higher than the highest rate per annum indicated therefore in
the above table. The S&P Rating, Moody’s Rating and Fitch Rating in effect on
any date for purposes of determining the Applicable Margin shall be that S&P
Rating, Moody’s Rating and Fitch Rating in effect at the close of business on
such date. Each change in the Applicable Margin resulting from a publicly
announced change in the S&P Rating, the Fitch Rating and/or the Moody’s Rating
shall be effective during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next change.
     “Base Rate” shall mean, with respect to any Base Rate Loan for any day, the
rate per annum equal to the highest as of such day of (i) the Federal Funds Rate
on such day plus 1/2 of 1%, (ii) the Prime Rate on such day or (iii) the
Eurodollar Base Rate for a one month Interest Period on such day plus 1%
(provided that, if the Eurodollar Base Rate is

-3-



--------------------------------------------------------------------------------



 



not available on such day, then the most recently available Eurodollar Base Rate
for a one month Interest Period shall be used)
     “EBITDA” shall mean, for any period of four consecutive fiscal quarters,
determined on a consolidated basis for the Company and its Subsidiaries, (i) the
sum of (A) net income of the Company and its Subsidiaries (calculated before
provision for income taxes, Interest Expense, extraordinary items, non-recurring
gains or losses in connection with asset dispositions, income attributable to
equity in affiliates, all amounts attributable to depreciation and amortization
and non-cash charges associated with asbestos liabilities) for such period,
(B) all non-cash charges related to the writedown or impairment of goodwill and
other intangibles for such period, (C) non-cash charges in addition to those
provided for in clause (B) above, up to an aggregate amount of not more than
$25,000,000, incurred during such period, and (D) one-time cash charges incurred
during the period from June 1, 2008 through May 31, 2010, but only up to an
aggregate amount of not more than $25,000,000 during such period, minus
(ii) cash payments made by the Company or any of its Subsidiaries in respect of
asbestos liabilities (which liabilities include, without limitation, defense
costs and indemnification liabilities incurred in connection with asbestos
liabilities) during such period.
     2.2 Amendment to Add New Definitions. Section 1.01 of the Credit Agreement
is hereby amended to add the following definitions in the appropriate
alphabetical order:
     “Acquisition” shall mean any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (i) the acquisition
of all or substantially all of the assets of any Person, or any business or
division of any Person, (ii) the acquisition or ownership of in excess of 50% of
the Equity Interest of any Person, or (iii) the acquisition of another Person by
a merger, consolidation, amalgamation or any other combination with such Person.
     “Capital Expenditures” shall mean all expenditures made by the Company and
its Subsidiaries that, in conformity with GAAP, are required to be included in
or reflected on the consolidated balance sheet of the Company as a fixed or
capital asset of the Company or any of its Subsidiaries, including, without
limitation, Capital Lease Obligations of the Company or any of its Subsidiaries.
     “Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees (excluding any fees payable to any investment banker
in connection with such Acquisition) or fees for a covenant not to compete and
any other consideration paid for the purchase.
     “Dividends” shall mean any distribution, dividend, or payment to any Person
(other than the Company or a Subsidiary of the Company) on account of any Equity
Interests of any of the Company or its Subsidiaries.

-4-



--------------------------------------------------------------------------------



 



     “Equity Interests” shall mean, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.
     “First Amendment Date” means May 29, 2009.
     “Fixed Charge Coverage Ratio” shall mean, for any period of four
consecutive fiscal quarters of the Company, the ratio of (i) EBITDA for such
period to (ii) the sum of each of the following for such period: (A) Interest
Expense, (B) income taxes paid in cash by the Company or any of its Subsidiaries
(other than such taxes on non-recurring gains), (C) Capital Expenditures,
(D) scheduled principal payments of US Indebtedness and (E) (1) for each such
period ending on or before May 31, 2010, 70% of Dividends paid in cash during
such period, and (2) for each such period ending after May 31, 2010, 100% of
Dividends paid in cash during such period.
     “Restricted Acquisition Period” shall mean the period beginning on the
First Amendment Date and ending on May 31, 2010.
     “US Indebtedness” shall mean all amortizing Indebtedness of the Company and
its Domestic Subsidiaries, and excludes specifically all Indebtedness that is
scheduled to be paid only upon final maturity thereof.
     2.3 Amendment to Leverage Ratio Covenant. Section 9.08(a) of the Credit
Agreement is hereby amended and restated as follows:
     (a) The Company will not permit Indebtedness of the Company and its
Subsidiaries, determined on a consolidated basis, on any date to exceed 55% of
the sum of such Indebtedness and consolidated shareholders’ equity of the
Company and its Subsidiaries on such date; provided that for purposes of
calculating consolidated shareholders’ equity, non-cash charges related to the
writedown or impairment of goodwill or other intangibles shall be included in
such calculation.
     2.4 Amendment to Add a New Fixed Charge Coverage Ratio Covenant.
Section 9.09 of the Credit Agreement is hereby amended and restated as follows:
     9.09 Interest Coverage Ratio & Fixed Charge Coverage Ratio.
     (a) Interest Coverage Ratio. The Company will not permit the ratio,
calculated as at the end of each fiscal quarter ending after the Closing Date
for the four fiscal quarters then ended, of EBITDA for such period to Interest
Expense for such period to be less than 3.50:1.00.
     (b) Fixed Charge Coverage Ratio. The Company will not permit the Fixed
Charge Coverage Ratio, calculated at the end of the Company’s fiscal quarter
ending August 31, 2009 and each fiscal quarter ending thereafter, to be less
than 1.00:1.00.

-5-



--------------------------------------------------------------------------------



 



     2.5 Amendment to Restrict Acquisitions. Section 9.10 of the Credit
Agreement is hereby amended and restated as follows:
     9.10 Mergers, Asset Dispositions, Acquisitions, Etc. No Borrower will:
     (i) consolidate or merge with or into any other Person, except that,
subject to clause (iii) below, any Borrower may consolidate or merge with
another Person if (A) such Borrower is the entity surviving the merger and
(B) immediately after giving effect to such consolidation or merger, no Default
or Event of Default shall have occurred and be continuing,
     (ii) sell, lease or otherwise transfer, directly or indirectly, in one
transaction or a series of related transactions, all or substantially all of its
business or assets, except that any Borrower other than the Company may sell,
lease or transfer all or substantially all of its business or assets to the
Company or any other Borrower, or
     (iii) during the Restricted Acquisition Period, make or otherwise effect
any Acquisition (including, without limitation, any consolidation or merger
otherwise permitted under clause (i) above) if (A) after giving effect to such
Acquisition, the Company would not be in compliance on a pro forma basis with
the financial covenants contained in Sections 9.08 and 9.09 hereof or (B) the
aggregate Consideration for such Acquisition, when added together with the
aggregate Consideration for all other Acquisitions made pursuant to this
Section 9.10, would exceed $100,000,000 (the “Threshold Amount”), provided that
notwithstanding the limitation in the foregoing clause (B) a Borrower may make
Acquisitions in excess of the Threshold Amount if the Consideration in excess of
the Threshold Amount paid or payable in connection with such Acquisition
includes only the proceeds from the issuance by the Company and/or its
Subsidiaries of Equity Interests or equity-linked securities or cash of one or
more of the Company’s Foreign Subsidiaries held outside of the United States (or
any combination of the foregoing);
provided further that nothing herein shall prevent any of the transactions or
events permitted under clauses (i)-(v) of Section 9.04.
     2.6 Amendment to Investment Covenant. Section 9.12 of the Credit Agreement
is hereby amended by (a) deleting the word “and” at the end of clause
(vii) thereof, (b) replacing the period at the end of clause (viii) thereof with
“; and” and (c) inserting the following clause (ix) after clause (viii) thereof:
          (ix) Acquisitions permitted under Section 9.10 that constitute
Investments.
     SECTION 3. REPRESENTATIONS AND WARRANTIES. Each Borrower represents and
warrants to the Administrative Agent, the Syndication Agent and the Lenders as
follows:
     3.1 Authorization, Validity and Binding Effect. This Amendment has been
duly authorized by all necessary corporate or company (as applicable) action on
the part of each Borrower, has been duly executed and delivered by a duly
authorized officer or officers of such Borrower, and constitutes the valid and
binding agreement of such Borrower, enforceable against

-6-



--------------------------------------------------------------------------------



 



such Borrower in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization or moratorium or other
similar laws relating to the enforcement of creditors’ rights generally and by
general equitable principles.
     3.2 Representations and Warranties True and Correct. The representations
and warranties of the Borrowers contained in the Credit Agreement, as amended
hereby, and in any joinder thereto are true and correct in all material respects
on and as of the date hereof as though made on and as of the date hereof, except
to the extent that such representations and warranties expressly relate to a
specified date, in which case such representations and warranties are hereby
reaffirmed as true and correct when made.
     3.3 No Event of Default. After giving effect to this Amendment, no Default
or an Event of Default has occurred and is continuing.
     3.4 No Claims. No Borrower is aware of any claim or offset against, or
defense or counterclaim to, any of its obligations or liabilities under the
Credit Agreement or any other Loan Document.
     SECTION 4. RATIFICATIONS. Except as expressly modified and superseded by
this Amendment, the terms and provisions of the Credit Agreement are ratified
and confirmed and shall continue in full force and effect.
     SECTION 5. CONDITIONS PRECEDENT. The amendments set forth in Section 2
above shall become effective as of the date first written above upon
satisfaction of the following conditions:
     (a) this Amendment shall have been executed by the Borrowers and the
Majority Lenders, and counterparts hereof as so executed shall have been
delivered to the Administrative Agent on or before the date hereof;
     (b) the Borrowers shall have paid to the Administrative Agent, for the
account of each Lender signing this Amendment on or before the date hereof, an
amendment fee in an amount equal to the product of (i) 15 basis points times
(ii) such Lender’s Commitment;
     (c) the Borrowers shall have paid any and all fees to the Administrative
Agent and the Syndication Agent payable in connection with this Amendment
(including, without limitation, all legal fees and expenses of counsel to the
Administrative Agent to the extent invoiced on or prior to the date hereof) on
or before the date hereof; and
     (d) the Borrowers shall have provided such other items and shall have
satisfied such other conditions as may be reasonably required by the
Administrative Agent, the Syndication Agent or any Lender on or before the date
hereof.

-7-



--------------------------------------------------------------------------------



 



     SECTION 6. MISCELLANEOUS.
     6.1 Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of each Borrower, the Administrative Agent, the Syndication Agent
and the Lenders and each of their respective successors and assigns.
     6.2 Survival of Representations and Warranties. All representations and
warranties made in this Amendment shall survive the execution and delivery of
this Amendment, and no investigation by the Administrative Agent, the
Syndication Agent or any of the Lenders or any subsequent Loan shall affect the
representations and warranties or the right of such parties to rely upon them.
     6.3 Reference to Credit Agreement. The Credit Agreement and any and all
other agreements, instruments or documentation now or hereafter executed and
delivered pursuant to the terms of the Credit Agreement as amended hereby, are
hereby amended so that any reference therein to the Credit Agreement shall mean
a reference to the Credit Agreement as amended hereby.
     6.4 Expenses. The Company agrees to pay on demand all costs and expenses
incurred by the Administrative Agent and Syndication Agent in connection with
the preparation, negotiation, and execution of this Amendment, including without
limitation the costs and fees of the such Agents’ special legal counsel,
regardless of whether this Amendment becomes effective in accordance with the
terms hereof, and all costs and expenses incurred by such Agents in connection
with the enforcement or preservation of any rights under the Credit Agreement,
as amended hereby.
     6.5 Severability. Any term or provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.
     6.6 Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Ohio, without regard to principles of
conflicts of laws.
     6.7 Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     6.8 Entire Agreement. This Amendment is specifically limited to the matters
expressly set forth herein. This Amendment and all other instruments, agreements
and documentation executed and delivered in connection with this Amendment
embody the final, entire agreement among the parties hereto with respect to the
subject matter hereof and supersede any and all prior commitments, agreements,
representations and understandings, whether written or oral, relating to the
matters covered by this Amendment, and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of the parties hereto. There are no oral agreements among the parties hereto
relating to the subject matter hereof or any other subject matter relating to
the Credit Agreement.

-8-



--------------------------------------------------------------------------------



 



     6.9 Waiver of Claims. Each Borrower, by signing below, hereby waives and
releases each of the Agents and the Lenders and their respective directors,
officers, employees, attorneys, affiliates and subsidiaries from any and all
claims, offsets, defenses and counterclaims of which any Borrower is aware, such
waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.
     6.10 Counterparts. This Amendment may be executed by the parties hereto
separately in one or more counterparts, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same agreement. Transmission by a party to another party (or its
counsel) via facsimile or electronic mail of a copy of this Amendment (or a
signature page of this Amendment) shall be as fully effective as delivery by
such transmitting party to the other parties hereto of a counterpart of this
Amendment that had been manually signed by such transmitting party.
     6.11 JURY TRIAL WAIVER. EACH PARTY HERETO WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, BETWEEN OR AMONG ANY PARTIES HERETO, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH THIS AMENDMENT, THE CREDIT AGREEMENT, ANY OF THE NOTES OR OTHER
RELATED WRITING, INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.
[Remainder of page intentionally left blank.]

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as
of the date first above written.

                      RPM INTERNATIONAL INC.       RPM LUX HOLDCO S.A. R.L.    
 
                   
By:
  /s/ P. Kelly Tompkins       By:   /s/ P. Kelly Tompkins    

Name:
 
 
P. Kelly Tompkins      
Name:  
 
P. Kelly Tompkins    
Title:
  EVP- Adm, CFO & Asst. Sec       Title:   Manager    
 
                   
 
          And:   /s/ John Seil    
 
                   
 
          Name:   John Seil    
 
          Title:   Manager    
 
                    RPOW UK LIMITED       RPM EUROPE HOLDCO B.V.    
 
                   
By:
  /s/ Frank C. Sullivan       By:   /s/ P. Kelly Tompkins    
 
                   
Name:
  Frank C. Sullivan       Name:   P. Kelly Tompkins    
Title:
  Director       Title:   Director    
 
                    RPM CANADA       TREMCO ILLBRUCK PRODUCTION LIMITED    
 
                   
By:
  /s/ P. Kelly Tompkins       By:   /s/ P. Kelly Tompkins    
 
                   
Name:
  P. Kelly Tompkins       Name:   P. Kelly Tompkins    
Title:
  Secretary       Title:   Director    
 
                    RPM CANADA COMPANY                
 
                   
By:
  /s/ P. Kelly Tompkins                
 
                   
Name:
  P. Kelly Tompkins                
Title:
  Secretary                

-10-



--------------------------------------------------------------------------------



 



                  NATIONAL CITY BANK, as the Administrative Agent, the Swingline
Lender, the LC   Issuer and as a Lender
 
           
 
  By:   /s/ Robert S. Coleman    
 
           
 
  Name:   Robert S. Coleman    
 
  Title:   Senior Vice President    
 
                KEYBANK NATIONAL ASSOCIATION, as the Syndication Agent and as a
Lender
 
           
 
  By:   /s/ Brian P. Fox    
 
           
 
  Name:   Brian P. Fox    
 
  Title:   Vice President    

-11-



--------------------------------------------------------------------------------



 



Signature Page to
Amendment No. 1 to Credit Agreement
among RPM International Inc., the other Borrowers party thereto,
National City Bank, as Administrative Agent,
KeyBank National Association, as Syndication Agent, and
the Lenders party thereto

                      Name of Institution:   National City Bank, Canada Branch  
 
 
               
 
      By:   /s/ Caroline Stade    
 
               
 
          Name: C. Stade    
 
          Title: SVP    
 
               
 
      By:   /s/ G. William Hines    
 
               
 
          Name: G.W. Hines    
 
          Title: SVP    

-12-



--------------------------------------------------------------------------------



 



Signature Page to
Amendment No. 1 to Credit Agreement
among RPM International Inc., the other Borrowers party thereto,
National City Bank, as Administrative Agent,
KeyBank National Association, as Syndication Agent, and
the Lenders party thereto

                      Name of Institution:   Commerzbank AG  
 
               
 
      By:   /s/ Lubeley   
 
             
 
          Name:   Lubeley  
 
          Title:   Managing Director  
 
               
 
      By:   /s/ Weinand   
 
             
 
          Name:   Weinand  
 
          Title:      

-13-



--------------------------------------------------------------------------------



 



Signature Page to
Amendment No. 1 to Credit Agreement
among RPM International Inc., the other Borrowers party thereto,
National City Bank, as Administrative Agent,
KeyBank National Association, as Syndication Agent, and
the Lenders party thereto

                      Name of Institution:   Fifth Third Bank    
 
               
 
      By:   /s/ R.C. Lanctot    
 
               
 
          Name: Roy C. Lanctot    
 
          Title: Vice President    

-14-



--------------------------------------------------------------------------------



 



Signature Page to
Amendment No. 1 to Credit Agreement
among RPM International Inc., the other Borrowers party thereto,
National City Bank, as Administrative Agent,
KeyBank National Association, as Syndication Agent, and
the Lenders party thereto

                      Name of Institution:   Wachovia Bank, National Association
   
 
               
 
      By:   /s/ Barbara Van Meerten    
 
               
 
          Name: Barbara Van Meerten    
 
          Title: Director    

-15-



--------------------------------------------------------------------------------



 



Signature Page to
Amendment No. 1 to Credit Agreement
among RPM International Inc., the other Borrowers party thereto,
National City Bank, as Administrative Agent,
KeyBank National Association, as Syndication Agent, and
the Lenders party thereto

                      Name of Institution:   Credit Suisse, Cayman Islands
Branch  
 
               
 
      By:   /s/ Bill O’Daly  
 
             
 
          Name:   Bill O’Daly  
 
          Title:   Director   
 
               
 
      By:   /s/ Authorized Signatory  
 
             
 
          Name:    
 
          Title:    

-16-



--------------------------------------------------------------------------------



 



Signature Page to
Amendment No. 1 to Credit Agreement
among RPM International Inc., the other Borrowers party thereto,
National City Bank, as Administrative Agent,
KeyBank National Association, as Syndication Agent, and
the Lenders party thereto

                      Name of Institution:   KBC Bank N.V.    
 
               
 
      By:   /s/ Tim Lee    
 
               
 
          Name: Tim Lee    
 
          Title: Director    
 
               
 
      By:   /s/ S. Kurtz Barkley    
 
               
 
          Name: S. Kurtz Barkley    
 
          Title: Managing Director    

-17-



--------------------------------------------------------------------------------



 



Signature Page to
Amendment No. 1 to Credit Agreement
among RPM International Inc., the other Borrowers party thereto,
National City Bank, as Administrative Agent,
KeyBank National Association, as Syndication Agent, and
the Lenders party thereto

                      Name of Institution:   The Bank of Nova Scotia    
 
               
 
      By:   /s/ Paula Czach    
 
               
 
          Name: Paula Czach    
 
          Title: Director    

-18-



--------------------------------------------------------------------------------



 



Signature Page to
Amendment No. 1 to Credit Agreement
among RPM International Inc., the other Borrowers party thereto,
National City Bank, as Administrative Agent,
KeyBank National Association, as Syndication Agent, and
the Lenders party thereto

                      Name of Institution:   UBS AG, Stamford Branch    
 
               
 
      By:   /s/ Irja R. Otsa
 
Name: Irja R. Otsa    
 
          Title: Associate Director    
 
               
 
      By:   /s/ Mary E. Evans    
 
         
 
Name: Mary E. Evans    
 
          Title: Associate Director    

-19-



--------------------------------------------------------------------------------



 



Signature Page to
Amendment No. 1 to Credit Agreement
among RPM International Inc., the other Borrowers party thereto,
National City Bank, as Administrative Agent,
KeyBank National Association, as Syndication Agent, and
the Lenders party thereto

                      Name of Institution:   The Bank of Tokyo-Mitsubishi UFJ,
Ltd.    
 
               
 
      By:   /s/ Victor Pierzchalski    
 
               
 
          Name: Victor Pierzchalski    
 
          Title: Authorized Signatory    

-20-



--------------------------------------------------------------------------------



 



Signature Page to
Amendment No. 1 to Credit Agreement
among RPM International Inc., the other Borrowers party thereto,
National City Bank, as Administrative Agent,
KeyBank National Association, as Syndication Agent, and
the Lenders party thereto

                  Name of Institution:   The Bank of New York Mellon
 
           
 
      By:   /s/ William M. Feathers
 
           
 
          Name: William M. Feathers
 
          Title: Vice President

-21-



--------------------------------------------------------------------------------



 



Signature Page to
Amendment No. 1 to Credit Agreement
among RPM International Inc., the other Borrowers party thereto,
National City Bank, as Administrative Agent,
KeyBank National Association, as Syndication Agent, and
the Lenders party thereto

                      Name of Institution:   Bank of America, N.A.    
 
               
 
      By:   /s/ Irene Bertozzi Bartenstein    
 
               
 
          Name: Irene Bertozzi Bartenstein    
 
          Title: SVP    

-22-



--------------------------------------------------------------------------------



 



Signature Page to
Amendment No. 1 to Credit Agreement
among RPM International Inc., the other Borrowers party thereto,
National City Bank, as Administrative Agent,
KeyBank National Association, as Syndication Agent, and
the Lenders party thereto
Name of Institution: Credit Suisse, Toronto Branch

                  By:   /s/ Alein Daoust         Name:   Alien Daoust       
Title:   Director              By:   /s/ Bruce F. Wetherly         Name:   Bruce
F. Wetherly        Title:   Director, Credit Suisse, Toronto Branch     

